Name: Commission Regulation (EEC) No 1725/88 of 17 June 1988 on the supply of refined rape seed oil to Non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 6. 88 Official Journal of the European Communities No L 154/5 COMMISSION REGULATION (EEC) No 1725/88 of 17 June 1988 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 March 1988 on the supply of food aid to NGOs the Commission allocated to the latter organizations 955 tonnes of refined rape seed oil to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 356, 18 . 12. 1987, p . 8 . 3 OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 154/6 Official Journal of the European Communities 21 . 6. 88 ANNEX I 1 . Operation Nos (') : 513/88 to 536/88 and 601 /88 to 603/88 2. Programme': 1988 3. Recipient : Euronaid 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil % 7. Characteristics and quality of the goods (3) (6) (J) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.A.1 ) 8 . Total quantity : 955 tonnes net 9 . Number of lots : one 10 . Packaging and marking (4) (*) ( l0) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) :  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton,  the cans must carry the following wording : see Annex II 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 August to 20 September 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (9) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 5 July 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 6 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 July 1988 not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 27 July 1988 (b) period for making the goods available at the port of shipment : 10 September to 10 October 1988 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  21 . 6 . 88 Official Journal of the European Communities No L 154/7 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radiation certificates must be issued by official authorities and be legalized for India . (4) Shipment to take place in 20-foot containers ; conditions FLC/LCL shippers-count-load and stowage (els). The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of cartons belonging to each number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. Is) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32   236 10 97  235 01 30  236 20 05 f) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( I0) Should containers be used at the stage of delivery free-at-port-of shipment, on FCL/FCL or FCL/LCL basis, the supplier will bear all costs pertaining to the use of such containers up to the terminal stage, including THC (terminal handling charges). However, the supplier shall not bear any rental cost. Where, on the basis of Article 13, point 2, second indent of Regulation 2200/87, the supplier responsible for loading the containers on board of the vessel designated by the recipient, the Commission will refund the corresponding costs, excluding terminal handling charges. Should containers be used on LCL/FCL or LCL/LCL basis, the supplier must deliver the goods to the terminal , at a stage where the stuffing of the containers can be immediately done at the recipient's costs. The supplier shall not bear any cost pertaining to the use of the containers . No L 154/8 Official Journal of the European Communities 21 . 6. 88 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¹ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0 ) (2) (3) (4) (5) (6) A 955 15 Prosalus PerÃ º AcciÃ ³n n0 513/88 / Aceite vegetal / PerÃ º / Prosalus / 85530 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita Il 15 Caritas D PerÃ º AcciÃ ³n n0 514/88 / Aceite vegetal / PerÃ º / IIIl Caritas Denmark / 85800 / Huaro vÃ ­a Callao / \ IIIl DonaciÃ ³n de la Comunidad EconÃ ³mica Europea \ Il / Destinado a la distribuciÃ ³n gratuita 45 Caritas 1 Uruguay AcciÃ ³n n ° 515/88 / Aceite vegetal / Uruguay / Caritas italiana / 8062 / Montevideo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita l 45 CRS Dominica Action No 516/88 / Vegetable oil / Dominica /Cathwel / 80107 / Roseau via Woodbridge Bay /Gift of the European Economic Community / For free; distribution 30 WCC Lebanon Action No 517/88 / Vegetable oil / Lebanon / WCC / 80706 / Beirut / Gift of the European Economic Community / For free distribution 90 Caritas B Burkina Faso Action n0 518/88 / Huile vÃ ©gÃ ©tale / Burkina Faso / Caritas Belgica / 80239 / Bobo-Dioulasso via Abidjan / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Pour distribution gratuite 15 Caritas I GuinÃ ©-Bissau AcÃ §Ã £o n? 519/88 / Ã leo vegetal / GuinÃ ©-Bissau / Caritas italiana / 80602 / Bissau / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 15 Caritas G Niger Action n0 520/88 / Huile vÃ ©gÃ ©tale / Niger / l Caritas Germany / 80401 / Niamey via LomÃ © / l Don de la CommunautÃ © Ã ©conomique euro l pÃ ©enne / Pour distribution gratuite 30 SSI Niger Action n0 521 /88 / Huile vÃ ©gÃ ©tale / Niger / SSI / 83005 / Niamey via LomÃ © / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite 75 Caritas I SÃ ©nÃ ©gal Action n0 522/88 / Huile vÃ ©gÃ ©tale / SÃ ©nÃ ©gal / Caritas Italiana / 80627 / Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 SSI SÃ ©nÃ ©gal Action n ° 523/88 / Huile vÃ ©gÃ ©tale / SÃ ©nÃ ©gal / SSI / 83004 / Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 21 . 6. 88 Official Journal of the European Communities No L 154/9 ( 1 ) (2) (3) . W (5) (6) ¢ 15 Prosalus SÃ ©nÃ ©gal Action n0 524/88 / Huile vÃ ©gÃ ©tale / SÃ ©nÃ ©gal / I Prosalus / 85508 / Thies via Dakar / Don de laCommunautÃ © Ã ©conomique europÃ ©enne / Pour \ \ \ Ã ¦ distribution gratuite 15 Prosalus Guinea Ecuatorial AcciÃ ³n n ° 525/88 / Aceite vegetal / Guinea Ecuatorial / Prosalus / 85509 / Bata / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita 15 CAM Madagascar Action n0 526/88 / Huile vÃ ©gÃ ©tale / Madagascar / CAM / 82020 / Ambatondrazaka via Toamasina / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite 20 Caritas G MoÃ §ambique AcÃ §Ã £o n? 527/88 / Ã leo vegetal / MoÃ §ambique / Caritas AlemÃ £ / 80414 / Nacala / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 20 Caritas G MoÃ §ambique AcÃ §Ã £o n? 528/88 / Ã leo vegetal / MoÃ §ambique / Caritas AlemÃ £ / 8041 / Beira / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 20 Caritas G MoÃ §ambique AcÃ §Ã £o n? 529/88 / Ã leo vegetal / MoÃ §ambique / Caritas AlemÃ £ / 80417 / Quelimane / Donativo da Comunidade EconÃ ³mica Europeia / Desti ­ nado a distribuiÃ §Ã £o gratuita 15 Prosalus MoÃ §ambique AcÃ §Ã £o n? 530/88 / Ã leo vegetal / MoÃ §ambique / Prosalus / 85529 / Beira / Donativo da Comuni ­ dade EconÃ ³mica Europeia / Destinado a distri ­ buiÃ §Ã £o gratuita 15 DKW Uganda Action No 531 /88 / Vegetable oil / Uganda / DKW / 82316 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 20 CAM India Action No 532/88 / Vegetable oil / India / CAM / 82011 / Madras / Gift of the European Economic Community / For free distribution 85 CAM India Action No 533/88 / Vegetable oil / India / CAM / 82012 / Bombay / Gift of the European Economic Community / For free distribution 15 SBLB India Action No 534/88 / Vegetable oil / India / SBLB / 84506 / Ottapidaram via Tuticorin / Gift of the European Economic Community / For free distribution 40 CRS . Pakistan Action No 535/88 / Vegetable oil / Pakistan / Cathwel / 80111 / Islamabad via Karachi / Gift of the European Economic Community / For free distribution , 15 OXFAM B Vietnam V Action No 536/88 / Vegetable oil / Vietnam / OXFAM B / 80809 / Ho Chi Minh / Gift of the European Economic Community / For free distribution 45 Caritas N Colombia AcciÃ ³n n ° 601 /88 / Aceite vegetal / Colombia / Caritas Neerlandica / 803U / BogotÃ ¡ vÃ ­a Santa Marta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 150 Caritas N HaÃ ¯ti Action n ° 602/88 / Huile vÃ ©gÃ ©tale / HaÃ ¯ti / Caritas Neerlandica / 80312 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite ^ 30 Caritas N Angola AcÃ §Ã £o n? 603/88 / Ã leo vegetal / Angola / Caritas Neerlandica / 80310 / Luanda / Donativo da Comunidade EconÃ ³mica Europeia / Desti ­ nado a distribuiÃ §Ã £o gratuita